Case 2:18-CV-03213-.]HS Document 18-1 Filed 10/23/18 Page 1 of 18

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

ANDREW PERRONG on behalf of
himself and other similarly situated,

Plaintiff, CIVIL ACTION NO.: 2:18-cv-032l3-JHS
v.

TEXPO POWER, LP d/b/a YEP
ENERGY,

 

Defendant.

 

DEFENDANT TEXPO POWER LP’S MEMORANDUM OF LAW IN SUPPORT OF ITS
MOTION FGR JUDGMENT ON THE PLEADINGS

Defendant Texpo Power, LP (“Texpo”), through counsel and pursuant to Federal
Rule of Civil Procedure lZ(c), hereby submits this l\/lemorandum of Law in support of its Motion
for Judgment on the Pleadings in response to the Complaint filed by Plaintiff, Andrew Perrong
(“Perrong”).
I. INTRODUCTION

Claims under the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. §
227, are now the second most flled lawsuits in the country.1 The statute, designed to minimize
unsolicited telemarketing calls, has been weaponized by individuals willing to manufacture
claims in hopes of receiving a Windfall under the statute. Courts and Congress have
understandably grown tired of these tactics, and have refused to allow such claims to advance.
See, e.g., Stoops v. Wells Fargo chk, N.A., 197 F. Supp. 3d 782, 805 (W.D. Pa. 2016) (holding
professional plaintiff lacks standing to bring TCPA claims); Johansen v. Moa’erm'ze, Inc., No.

16-839, 2017 U.S. Dist. LEXIS 37979, at *4-5 (S.D. Ohio Mar. 15, 2017) (holding that degree

 

See generally webrecon.com.

Case 2:18-CV-03213-.]HS Document 18-1 Filed 10/23/18 Page 2 of 18

to which “professional plaintiff’ carries on to “invite engagements” with telemarketers vitiates

standing for TCPA claims); https://iudiciarv.house.gov/press~release/goodlatte-statement-

 

hearing~lawsuit-abuse-telephone-consumer-protection-act/ (June 2017 comments from House
Judiciary Committee Chairman Bob Goodlatte that the TCPA “is being exploited by attorney’s
seeking big payouts” resulting in “a 1,372% increase in case filings” against “U.S. businesses
that are not actually violating the law.”).

Even Comrnissioner Ajit Pai of the Federal Communication Commission, which
is empowered to regulate the TCPA, acknowledged that “[t]he TCPA has become the poster
child for lawsuit abuse.” 30 F.C.C. Rcd. 7961 (2015) (Pai dissent). j

This case is an example of such abuse.

Plaintiff Andrew Perrong is running a business.2 Since January 2015, Perrong has

filed over forty five (45) TCPA lawsuits.3 l\/lost of these suits have settled quickly. Every

 

2 Throughout this Motion, Defendant will rely on the Complaint and matters of public

record, as well as authentic documents upon which Perrong’s claims are based, all of which are
properly considered on a motion for judgment on the pleadings Specter Gaa'on & Rosen, P.C. v,
Fishman, 2015 U.S. Dist. LEXIS 42248, at *17 (E.D. Pa. Mar. 31, 2015) (noting that “the Court
may consider other documents not attached to the pleadings, where “plaintiff has actual notice
[of such documents] and has relied upon these documents in framing the complaint”’) (alteration
in original); Meleika v. Cin of Jersey City, 2018 U.S. Dist. LEXIS 162094, at *9-10 (holding
that two exhibits submitted by defendants would “be properly considered on a motion . . . for
judgment on the pleadings”); Foglia v. Renal Ventures Mgmt., LLC, 2015 U.S. Dist. LEXIS
29487, at *5 (D.N.J. Mar. 11, 2015) (observing that a document on which a plaintiff bases its
claims may properly be considered in context of motion for judgment on the pleadings). The
court may also consider evidence beyond the pleadings when deciding whether a plaintiff has
standing. See Goula' Elecs., Inc. v. Um'tea’ States, 220 F.3d 169, 176 (3d Cir. 2000); Raynor v.
Verizon Wz`reless, VAW, LLC, No. 15-5914, 2016 U.S. Dist. LEXIS 54678, at *2 n.l (D.N.J. Apr.
25, 2016) (citing Ballentl'ne v. Um`ted States, 486 F.3d 806, 810 (3d Cir. 2007)).

3 See Perrong v. Secure Auto. Solutl'ons, Inc,, No. 1:18-cv-02864 (E.D. Pa filed July 9,
2018); Perrong v. Cara'o Windows Inc., No. 1:18-cv-11309 (D.N.J. filed July 3, 2018); Perrong
v. Aa'vcmced Brokerage Concepts LLC, No. No. 2:18-cv-02624 (E.D. Pa. filed June 21, 2018);
Perrong v. McAveney, No. 2:18-cv-02524 (E.D. Pa. filed June 15, 2018); Perrong v. Capital
Comeback LLC, No. 3:18~cv-10017 (D.N.J. filed June 1, 2018); Perrong v. Voisel LLC, No.
2:18-cv-02227 (E.D. Pa. filed May 29, 2018); Perrong v. Am. Renovation Cir. Inc., No. 2118-cv-

2

Case 2:18-CV-03213-.]HS Document 18-1 Filed 10/23/18 Page 3 of 18

complaint alleges that the defendant placed unauthorized calls to a number Perrong allegedly

owns (or recently acquired), and many complaints list a different phone number.4

 

02069 (E.D. Pa. filed May 17, 2018); Perrong v. Lz'berljy Power Corp., No. 1:18-cv-712 (D. Del.
filed May 11, 2018); Perrong v. Washington Inv. Grp. LLC, No. 2:18-cv-01934 (E.D. Pa. filed
May 8, 2018); Perrong v. Macy’s Inc., No. 2:18-cv-01382 (E.D. Pa. filed Apr. 2, 2018); Charvat
v. Scmtanna Nat. Gas Corp., No. 1:18-cv-2310 (N.D. Il. filed Mar. 30, 2018); Perrong v. Direct
Client Servs., No. 2018-02847 (Pa. Ct. Com. Pl., Montgomery Cnty. filed Feb. 2, 2018); Perrong
v. Choice Energy LLC, No. 2017-28953 (Pa. Ct. Com. Pl., Montgomery Cnty. filed Dec. 18,
2017); Perrong v. DNG Complete Home Improvement Corp., No. 2017-28894 (Pa. Ct. Com.
Pl.,l\/lontgomery Cnty. filed Dec. 15, 2017); Perrong v. Attorneys Tax Relz'efLLC, No. 2017-
28483 (Pa. Ct. Com. Pl., Montgomery Cnty. filed Dec. 8, 2017); Perrong v. Penn Foster Edu.
Grp. Inc., No. 2017-28362 (Pa. Ct. Com. Pl., Montgomery Cnty. filed Dec. 8, 2017); Perrong v.
sz`th, No. 2017-28359 (Pa. Ct. Com. Pl., Montgomery Cnty. filed Dec. 8, 2017); Perrong v.
HBW Leaa’s LLC, No. 2:17~cv-05442 (E.D. Pa. filed Dec. 4, 2017); Perrong v. Consumer
Aa’vocacy Ctr. Inc., No. 2017-27877 (Pa. Ct. Com. Pl., Montgomery Cnty. filed Nov. 29, 2017);
Perrong v. H&R Chz`mney Corp., No. 2017-27206 (Pa. Ct. Com. Pl., Montgomery Cnty. Filed
Nov. 17, 2017); Perrong v. Wz`llz`am Novz`ck Agency LLC, No. 2:17-04172 (E.D. Pa. filed Sept.
19, 2017); Perrong v. TranzVia LLC, No. 2:17-cv-03664 (E.D. Pa. filed Aug 14, 2017); Perrong
v. Sussman Inc., No. 2:17-cv-03511 (E.D. Pa. filed Aug. 7, 2017); Perrong v. Perlow, No. CV-
224-2017 (Pa. Magis. Dist. Ct. 38-2-08 filed Aug. 3, 2017); Perrong v. Lea'nor Corp., No. 2:17-
cv-03452 (E.D. Pa. filed Aug. 2, 2017); Perrong v. Rz'pple, No. CV-221-2017 (Pa. l\/lagis. Dist.
Ct. 38-2~08 filed Aug. 2, 2017); Perrong v. sz`th, No. 2:17-cv-03366 (E.D. Pa. filed July 27,
2017); Perrong v. Just Energy, No. CV-195-2017 (Pa. Magis. Dist. Ct. 38~2-08 filed July 7,
2017); Perrong v. Greenlight Energy Inc., No. CV-194-2017 (Pa. Magis. Dist. Ct. 38-2-08 filed
July 7, 2017); Perrong v. Verl`zon Commc ’ns. Inc., No. CV-181~2017 (Pa. Magis. Dist. Ct. 38-2-
08 filed June 21, 2017); Perrong v. Ins. Resource Grp., No. CV-176-2017 (Pa. Magis. Dist. Ct.
38-2-08 filed June 21, 2017); Perrong v. Hamilton, No. CV-164-2017 (Pa. Magis. Dist. Ct. 38-2-
08 filed June 8, 2017); Perrong v. MJB Mktg. Inc., No. CV-159-2017 (Pa. Magis. Dist. Ct. 38-2-
08 filed May 31, 2017); Perrong v. Arevalo, No. CV-146-2017 (Pa. Magis. Dist. Ct. 38-2-08
filed May 18, 2017); Perrong v. Elite Chimney Sols. Inc., No. 2:17-cv-.01512 (E.D. Pa. filed Apr.
3, 2017); Perrong v. FIG Capz'tal LLC, No. CV-167-2016 (Pa. Magis. Dist. Ct. 38-2-08 filed July
22, 2016); Perrong v. Traa'emark Publ. Inc., No. CV-140-2016 (Pa. Magis. Dist. Ct. 38-2-08
filed June 16, 2016); Perrong v. Merchant Funa'ing Sols. LLC, No. CV-125-2016 (Pa. Magis.
Dist. Ct. 38-2-08 filed June 7, 2016); Perrong v. Student Debt Doctor LLC, No. CV-109-2016
(Pa. Magis. Dist. Ct. 38-2-08 filed May 18, 2016); Perrong v. Aspen Home Improvements Inc.,
No. 5:15-cv-04023 (E.D. Pa. filed July 21, 2015)`; Perrong v. The Stua’ent Loan Grp., No. 2:15-
cv-02634 (E.D. Pa. filed May 11, 2015); Perrong v. 800 Repairs Corp., No. CV-128-2015 (Pa.
Magis. Dist. Ct. 38-2-08 filed May. 14, 2015); Perrong v. Risen Capital LLC, No. 2:15-cv-01807
(E.D. Pa. filed Apr. 7, 2015); Perrong v. Maximum Securily Alarm Inc., No. CV-8-2015 (Pa.
Magis. Dist. Ct. 38-2-08 filed Jan. 14, 2015); Perrong v. Frontier Utl`ls. Ne. LLC, No. CV-7-
2015 (Pa. Magis. Dist. Ct. 38-2-08 filed Jan. 14, 2015).

4 Perrong has alleged he has received calls that violate the TCPA with respect to at least

eight different phone numbers. lt is impossible to discern any reason for a single person to

3

Case 2:18-cV-03213-.]HS Document 18-1` Filed 10/23/18 Page 4 of 18

These complaints demonstrate that Perrong has no injury-in-fact and is not within
the class of persons the TCPA is designed to protect. They tell a story of a young man who
purchases recently rejected phone numbers, ports them to a computer system, engages in conduct
designed to invite calls and then files individual or class action lawsuits When those calls occur.
Perrong’s conduct (and its impact on the Court and parties) is so concerning that Judge Pratter
recently stayed class and merits discovery and ordered initial discovery into whether Perrong has
standing under the TCPA. See Perrong v. Macy ’s Inc., No. 18-01382 (D.I. 25) (Tr. of Oral Arg.
July 27, 2018).

This case is even more egregious and, as a result, this Court, respectfully, should
either dismiss for lack of standing outright or likewise order limited discovery into Perrong’s
standing. This putative class action is based on Perrong’s purported receipt of a single alleged
telephone call. Based on only one alleged ca11 on July 13, 2018, and no other facts, Perrong
seeks to leverage the threat of a nationwide class action. But Perrong lacks standing and his
claim should be rejected accordingly. Moreover, his class claims should be dismissed because
he has pled an improper fail-safe class and individualized issues render class treatment improper.

Simply stated, Texpo should not be forced to endure months of extensive,
burdensome class discovery defending improper claims advanced by a vexatious litigant outside
of the intended scope of the TCPA’s protection Accordingly, Texpo respectiiilly requests that

this Court grant its motion for judgment on the pleadings.

 

require eight different personal phone numbers, unless, of course, he is seeking out such calls.
See, e.g., Stoops v. Wells Fargo chk, N.A., 197 F. Supp. 3d 782, 796-806 (W.D. Pa. 2016)
(holding plaintiff who purchased many cell phones to run a “business” of filing TCPA lawsuits
lacks constitutional and prudential standing because she suffers no injury-in-fact and lies outside
the zone of interests of the TCPA).

Case 2:18-cV-03213-.]HS Document 18-1 Filed 10/23/18 Page 5 of 18

II. STATEMENT OF FACTS

Perrong alleges that on July 13, 2018, Texpo placed a call to 215-947-XXXX
with a prerecorded or artificial voice without his prior express consent. Compl. 1111 19-39. Based
on this single alleged phone call, and his claim that he owns the residential telephone number
that was called, Perrong seeks to represent a class of all persons within the United States to
whom:

(a) Defendant and/or a third party acting on their behalf, made one

or more non-emergency telephone calls; (b) to their residential

telephone number; (c) using an artificial or prerecorded voice; (d)

attempting to sell Defendant’s goods or services; and (e) at any

time in the period that begins four years before the date of filing

this Complaint to trial.

Compl. jj 41.

As discussed above, Perrong has brought at least forty-five (45) other TCPA
lawsuits, some of which were likewise initially brought as class actions. The allegations in these
lawsuits - Perrong’s own words ~ evidence that Perrong engages in conduct designed to
manufacture TCPA claims. For example, in Perrong v. Amerz'can Renovations, No. 2:18-cv-
02069 (E.D. Pa. filed May 17, 2018), a settled TCPA suit that was before Judge Beetlestone,
Perrong explains in his Complaint that he made an appointment with the defendant to have them
come to his home for an estimate on home repairs. When they arrived, he took their business
card so he had the right entity to sue, told them to leave and filed a lawsuit the very next day.
His lawsuit included calls made by the company trying to follow up on the appointment he made.

In Perrong v. Secure Auto. Solutl`ons, Inc. , No. 1:18-cv-02864 (E.D. Pa filed July

9, 2018), a matter before Judge Darnell Jones, Perrong brazenly details how he tricked the

business into calling him so he could file his TCPA suit. He explains he gave them his credit

Case 2:18-cV-03213-.]HS Document 18-1 Filed 10/23/18 Page 6 of 18

card information, but stopped payment ensuring that they would call him back. He filed suit the
same day.

III. LEGAL STANDARD
A. Motion for Judgment on the Pleadings under 12(c)

A party may move for judgment on the pleadings after the pleadings are closed so
long as the timing of the motion does not delay trial. Garza v. Citigroup Inc., 724 F. App’x 95,
98 (3d Cir. 2018). A motion for judgment on the pleadings is considered “a procedural hybrid of
a motion to dismiss and a motion for summary judgment.” Fz`shmcm, 2015 U.S. Dist. LEXIS
42248, at *16. Judgment on the pleadings is appropriate where the moving party is able to
demonstrate that there are no material issues of fact and that party is entitled to judgment as a
matter of law. Sikl`rz`ca v. Natz'onwia'e Ins. Co., 416 F.3d 214, 220 (3d Cir. 2005).

The United States Constitution sets forth that the jurisdiction of the federal courts
will only extend to “Cases” and “Controversies.” Lcmce v. Co]j”man, 549 U.S. 437, 439 (2007).
Accordingly, federal jurisdiction will only be accorded to a litigant when “the party invoking
jurisdiction had the requisite stake in the outcome when the suit was filed.” Constitution Parlj/
of Pa. v. Az'chele, 757 F.3d 347, 360 (3d Cir. 2014). To establish standing, the plaintiff must
show: 1) an “injury~in-fact” which is concrete and particularized, as well as actual or imminent;

' 2) that the conduct complained of is “fairly traceable” to the defendant; and 3) that the injury is
“likely redressed” by a favorable decision. Lujan v. Defenders of Wz'la'life, 504 U.S. 555, 561
(1992). Further, “Article III standing requires a concrete injury even in the context of a statutory
violation.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549 (2016). The burden of proof is on the
plaintiff to show all elements of standing and “‘each element must be supported in the same way

as any other matter on Which the plaintiff bears the burden of proof.” FOCUS v. Allegheny

Case 2:18-cV-03213-.]HS Document 18-1 Filed 10/23/18 Page 7 of 18

Counly Court ofCommon Pleas, 75 F.3d 834, 838 (3d Cir. 1996) (quoting Lujan, 504 U.S. at
561).
IV. ARGUMENT

Perrong’s conduct in manufacturing TCPA lawsuits deprives him of standing to
bring such-cases, as he has no injury and falls outside the zone of interests of the TCPA. For this
reason, his Complaint fails and Texpo’s motion for judgment on the pleadings should be granted.
Moreover, the class claims should not survive this Rule 12(c) motion because Perrong’s class is
fail-safe and not ascertainable under Rule 23, Perrong cannot avoid the well-recognized
individualized issues of consent, and Perrong’s Complaint is devoid of any facts to support his
class-wide allegation, and therefore, does not plausibly state class-Wide allegations

A. Perrong lacks standing to bring this TCPA case.

“ln essence the question of standing is whether the litigant is entitled to have the
court decide the merits or the dispute or particular issues.” Allen v. Wright, 468 U.S. 737 (1984).
Perrong’s litigation history exemplifies how he lays traps to receive calls in hopes of creating
TCPA claims. His conduct means he cannot satisfy Article III’s injury-in-fact requirement and
the dispute he alleges falls outside the‘zone of interests of the TCPA. His Complaint should
therefore be dismissed.

The Third Circuit addressed this issue in Leyse v. chk of Arn. Nat’l Ass ’n, 804
F.3d 316 (3d Cir. 2015). Relying on the Supreme Court decision in Lexmark Int’l, Inc. v. Static
Control Componems, Inc., 572 U.S. 118, 129 (2014), the Third Circuit held that statutory causes
of action extend only to plaintiffs whose interests fall within the zone of interests protected by
the law invoked. Leyse, 804 F.3d at 324. The Court then explained that Congress’s primary

concern in exacting the TCPA Was to protect a party from “unwanted” calls. Id. at 325. It is that

Case 2:18-cV-03213-.]HS Document 18-1 Filed 10/23/18 Page 8 of 18

person who suffers the purported nuisance or invasion of privacy. That person has a privacy
interest in avoiding unwanted calls.

The key word is “unwanted.” At least two courts in the Third Circuit have found
that claims similar to those brought by Perrong do not fall within the zone of interest. See, e.g.,
Stoops v. Wells Fargo Bank, N.A., 197 F. Supp. 3d 782, 796-806 (W.D. Pa. 2016) (no standing
for repeat TCPA litigant); See also Zemel v. CSC Holdings LLC, No. 16-4064-BRM-DEA, 2017
U.S. Dist. LEXIS 63398, at *10-15 (D.N.J. Apr. 16, 2017) (no standing because plaintiffs
conclusory allegations of harm Were insufficient as a matter of law to constitute injury-in-fact
and that Congress did not intend to prevent the “harm” he alleged).

Stoops and Zemel reflect the reality recognized by Congress and the FCC that the
TCPA is being abused. And the cases are not outliers_other district courts across the country
have held similarly. See, e.g., Johansen v. Modernize, Inc. , No. 16-839, 2017 U.S. Dist. LEXIS
37979, at *4-5 (S.D. Ohio Mar. 15, 2017) (holding that degree to which “professional plaintiff’
carries on to “invite engagements” with telemarketers vitiates standing for TCPA claims); Jones
v. Revenue Assz'stance Corp., No. 14-10218, 2016 U.S. Dist. LEXIS 136993, at *16-17 (D.
l\/lass. Aug. 31, 2016) (casting doubt on whether plaintiff, who filed TCPA suits as his source of
income, suffered an injury-in-fact on the basis of invasion of his privacy).

ln Stoops, plaintiff purchased several cell phones with reassigned phone numbers
for the sole purpose of claiming that each subsequent call violated the TCPA. 197 F. Supp. 3d at
788. She filed at least eleven TCPA lawsuits in the Western District of Pennsylvania, as well as
other suits outside the j urisdiction. Ia'. Defendants argued that, by virtue of her litigation history
and experience of manufacturing TCPA suits, plaintiff lacked constitutional standing because she

had no injury-in-fact. Ia'. at 795-96.

Case 2:18-cV-03213-.]HS Document 18-1 Filed 10/23/18 Page 9 of 18

The court agreed that plaintiff had no Article 111 standing. Ia'. at 806.
Specifically, it found her privacy rights were not violated when she received the calls and she
suffered no economic injury based on the calls. Ia'. at 796-806. The court determined that the
calls were not a nuisance, not an invasion of privacy, and not unwanted because plaintiff sought
the calls in order to file lawsuits. Ia'. at 800. The court further determined the plaintiff could not
“manufacture standing” by choosing to spend her money with hopes of being called in violation
of the TCPA. Id. at 801-02 (citing Clapper v. Amnesly Int’l USA, 133 S. Ct. 1138, 1143 (2013)
(A plaintif “cannot manufacture standing by choosing to make expenditures based on
hypothetical future harm that is not certainly impending.”).

The Stoops court further held that plaintiff lacked prudential standing. 197 F.
Supp. 3d at 804-05. Specifically, Plaintiff’s interests of maintaining “phones With the hope of
receiving calls from creditors for the sole purpose of collecting statutory damages,” fell outside
the zone of interests the statute sought to protect. Id. at 805. The court concluded: “it is
unfathomable that Congress considered a consumer who files TCPA actions as a business When
it enacted the TCPA.” Ia'.; see also Cellco P ’shz`p v. Wilcreast Health Care Mgmt., No. 09-3534
(MLC), 2012 U.S. Dist. LEXIS 64407, at *25 (D.N.J. May 8, 2012) (“The TCPA, as noted
above, anticipates damages on an individual basis because the contemplated plaintiff is an
individual natural persons or business with a limited number of phone lines.”) (emphasis added).

The facts in Stoops are strikingly similar to those before this Court. Based on the
allegations made in his multiple TCPA lawsuits, Perrong - a junior in college in Washington- DC
- claims to own at least eight Pennsylvania phone numbers. Each number appears to be
reassigned as Perrong claims in each lawsuit that the defendants were trying to reach someone

else. Perrong has filed over forty-five TCPA lawsuits with these or similar allegations. lt

Case`2:18-cV-03213-.]HS Document18-1 Filed10/23/18 Page 10 of 18

appears he, likes Stoops, is obtaining reassigned phone numbers, seeking calls, and then suing
for TCPA violations. Thus, just like Stoops, Perrong lacks standing.

The alleged calls Perrong received are hardly “unwanted” or intrusive-his
litigation history makes plain that he seeks them out and gladly receives them as the basis of his
next lawsuit. There is no other way to view Perrong’s excessive number of phone lines and
corresponding litigation history as anything other than the setting of traps for corporations
making lawful calls. The purpose of such conduct is to make Perrong money through TCPA
claims. lt is Constitutionally impermissible to create standing in such a manner. Clapper, 133 S.
Ct. at 1143. Similarly, prudential standing is lacking, because Perrong’s motivation is his own
economic self-interest, and therefore, he falls outside the zone of interests Congress sought to
protect through passage of the TCPA.

“A ‘concrete’ injury must be ‘defacto’; that is, it must actually exist.” Spokeo,
136 S. Ct. at 1548. Here, Perrong has no concrete injury--the single call that he alleges harmed
him is, in fact, the point of his apparent business. AS Perrong lacks an injury-in-fact and alleges
“harm” that is outside the zone of interest Congress intended, he has no Article III or prudential
standing. As such, the motion for judgment on the pleadings should be granted and the
Complaint should be dismissed in its entirety.5
B. The class allegations Should be dismissed because Perrong proposes a fail-safe class.

lf the Court finds that Perrong has standing (or appears to have standing at this

point) to bring claims under the TCPA, he cannot pursue his claims on a class-wide basis.

 

5 Alternatively, as Judge Pratter did in Perrong v. Macys, general and class discovery

should be stayed and the parties should be compelled to engage in a short period of discovery
limited to Plaintiff’s standing, including how he obtained the phone number at issue, his method
of “receiving calls,” the technology he uses to capture phone calls and identify callers, his other
litigation, and related issues.

10

Case 2:18-cV-03213-.]HS Document 18-1 Filed 10/23/18 Page 11 of 18

Before reaching the factors under Rule 23, the Court must determine an “essential prerequisite”
for a class-ascertainability. Marcus v. BMW ofN. Am., LLC, 687 F.3d 583, 593 (3d Cir. 2011).
The ascertainability inquiry requires demonstration that the proposed class is “defined with
reference to objective criteria” and that there is “a reliable and administratively feasible
mechanism for determining whether putative class members fall within the class definition.”
Hayes v. Wal-Mart Stores, Inc., 725 F.3d 349, 355 (3d Cir. 2013).

As courts in this district have repeatedly explained, it is “‘necessary to arrive at a
[class definition] that is precise, obj ective, and presently ascertainable.”’ In re Linerboard
Antz'trust Lz’tz'g., 203 F.R.D. 197, 221 (E.D. Pa. 2001) (quoting MANUAL FOR COMPLEX
LITIGATION (THIRD) § 30.14 (3d ed. 1995)). “lf such ascertainability is not met based on
objective criteria, the class definition must fail.” Zarz'cl'my v. Complete Payment Recovery
Servz°ces, Inc., 80 F. Supp. 3d 610, 625 (E.D. Pa. 2015).

A fail-safe class fails to satisfy Rule 23’s ascertainability requirement because it is
defined by the defendant’s liability. “A fail-safe class is ‘one that is defined so that whether a
person qualifies as a member depends on whether the person has a valid claim.” Zarz'chny, 80 F.
Supp. 3d at 623 (citing Messner v. Northshore Universz`ly HealthSystem, 669 F.3d 802, 825 (7th
Cir. 2012)). Such a definition “front-loads” the proceedings, “requiring the court reach the
merits of the case at the class certification stage, contrary to law and policy.” Luppe v. Cheswz`ck
Generatz'ng Station, No. 12-929, 2015 U.S. Dist. LEXIS 9791, at *11-12 (W.D. Pa. Jan. 28,
2015) (granting motion to strike class allegations due to fail-safe class). As one commentator
has observed, allowing a fail-safe class to proceed “creates a ‘heads l win, tails you lose,’
situation, where class members either receive a favorable judgment or are defined out of the

class.” Hurt v. Shell)y County Bcl. ofEduc., No. 13-230, 2014 U.S. Dist. LEXlS 116941, at *19

ll

Case 2:18-cV-03213-.]HS Document 18-1 Filed 10/23/18 Page 12 of 18

(quoting Erin L. Geller, The Fail-Safe Class As an Ina’epena'ent Bar to Class Certz'fz`cation, 81
FORDHAM L. REV. 2769, 2771 (2013)). “This scenario is patently unfair to the defendant.” Ia'.

Here, Perrong proposes an improper fail-safe class. Perrong alleges that the
TCPA was violated when: (a) Texpo made a non-emergency call to him; (b) on a phone he
owned; (c) consisting of a prerecorded message; (d) solely to sell Texpo’s goods and services;
(e) and that Texpo did not have his consent. See, e.g., Compl. 1111 19-39. Perrong defines the
proposed class to include “All persons within the United States to whom: (a) Defendant and/or a
third party acting on their behalf, made one or more non-emergency telephone calls; (b) to their
residential telephone number; (c) using an artificial or prerecorded voice; (d) attempting to sell
Defendant’s goods or services; and (e) at any time in the period that begins four years before the
date of filing this Complaint to trial.” Compl. 1141.

Perrong’s proposed class tracks almost verbatim the elements he claims are
necessary to prove liability.6 Thus, whether a person qualifies as a member of the proposed class
depends upon whether the person also has a valid claim under Perrong’s theory-the very
definition of an improper fail-safe class. Courts in this Circuit routinely refuse to consider such
improper fail-safe classes, including in the TCPA context. See, e.g,, Marlz`nez v. TD Bank USA,
N.A., No. 15-7712, 2017 U.S. Dist. LEXIS 101979, at *33-35 (D.N.J. lurie 30, 2017) (striking
class allegations in TCPA case where class was defined by terms of Defendants’ liability to the
proposed class); Luppe v. Cheswz`ck Generatz`ng Statz'on, No. 12-929, 2015 U.S. Dist. LEXIS
9791, at *10-11 (W.D. Pa. Jan. 28, 2015) (finding fail-safe class was unascertainable and
striking class allegations); Zarichny v. Complete Paymem Recovery'Servz`ces, Inc., 80 F. Supp.

3d 610, 624 (E.D. Pa. 2015) (granting motion to strike class allegations in TCPA case “because

 

6 Perrong also defined his class around the applicable 4-year statute of limitation. 28
U.S.C. § 1658.

12

Case 2:18-cV-03213-.]HS Document 18-1 Filed 10/23/18 Page 13 of 18

plaintiffs class definitions create impermissible fail-safe classes”); Jackson v. SEPTA, 260
F.R.D. 168, 182 (E.D. Pa. 2009) (“Where a proposed class required the court to address ‘the
central issue of liability’ in the case, the class definition may be untenable.”).

The same conclusion is reached by other district courts. See, e.g., Espejo v.
Santancler Consumer USA, Inc., No. 11 C 8987, 2016 U.S. Dist. LEXIS 142259, at *26-27 (N.D.
lll. Oct. 14, 2016) (holding that plaintiff proposed an impermissible fail-safe TCPA class when
membership required “a determination of consent - i.e., whether the called party’s number was
‘volunteered’ or ‘verified’ before [Defendant] used it”); Taylor v. Universal Auto Group I, Inc.,
No. 3:13-cv-05245KLS, 2014 WL 6654270, at *22 (W.D. Wash. Nov. 24, 2014) (denying
motion for class certification in TCPA class action because “inclusion of the ‘without prior
consent’ language in the national class definition makes it a ‘failsafe’ class, as clearly the issue
of consent is central to determining defendant’s liability”); Sauter v. CVS Pharmacy, Inc. , No.
2:13-cv-846, 2014 WL 1814076, at *4-9 (S.D. Ohio May 7, 2014) (reviewing cases addressing
whether proposed TCPA classes defined to include individuals who did not provide prior express
consent qualified as fail-safe classes and finding that such classes are impermissible).7

ln Zarz'clmy, the plaintiff alleged that the defendant used an ATDS to place debt
collection calls to her cellular telephone without her prior express consent. 80 F. Supp. 3d at
616. Plaintiff sought to bring a TCPA class “on behalf of those people ‘who received one or

more telephone calls from [d]efendants on the individual’s cellular telephone that was initiated

 

7 See also Dixon v. Monterey Fz'n. Servs., Inc., No. 15-cv-03298, 2016 U.S. Dist. LEXIS
82601, at *13-14 (N.D. Cal. June 24, 2016); Conigliaro v. Norwegz'an Cruz‘se Line, No. 05-cv-
21584, 2006 U.S. Dist. LEXIS 95576, at *13 (S.D. Fla. Aug. 31, 2006) (“Definitions,
particularly under [Fed. R. Civ. P. 23](b)(3), should avoid criteria . . . that depend on the
merits”).

13

Case 2:18-cV-03213-.]HS Document 18-1 Filed 10/23/18 Page 14 of 18

using an automatic telephone dialing system’ without prior content [sic].” Ia’. at 623 (internal
citations omitted).

The plaintiff argued the court “should not strike her class allegations because ‘the
class definition can be revised’ through the course of the litigation.” Ia’. (internal citations
omitted). Plaintiff further argued that “a ruling on class certification is premature when a
plaintiff has filed neither a motion for class certification nor conducted any discovery.” Ia'.
(internal citations omitted). The court disagreed explaining:

Both classes [Plaintiff] defined are fail-safe classes. The putative

TCPA class is comprised of those people who received

[defendant’s] telephone calls without the recipient’s ‘prior express

consent,’ 47 U.S.C. § 227(b)(1)(A)(iii). Since we are at the outset

of this litigation, there is no way to provide notice to that putative

class without the sort of extensive fact-finding that class actions

should avoid. Similarly, at the conclusion of the litigation, should

[defendant] prevail against [Plaintiff], any other putative class

recipient would be free to litigate the same claim against

[defendant]. . . . Therefore, we will strike [Plaintiff s] class
allegations from her lawsuit.

Icl. at 625 -26; see also Martinez, 2017 U.S. Dist. LEXIS 101979, at *31-35 (striking fail-safe
class allegations for same reasons as Zarichny).

Like in Zarichny, Perrong should be prohibited from pursuing (and leveraging for
settlement claims) costly class discovery in a futile attempt to identify members of an improper
fail-safe class. Accordingly, Perrong’s purported class claims should be dismissed.

C. The class allegations should be dismissed because individualized issues render class
treatment improper.

The Complaint also makes clear that class treatment is improper due to numerous
individualized issues, including whether any particular consumer gave or subsequently revoked
consent. See, e.g., Balthazor v. Cent. Crea’z`t Servs., Inc., No. 10-cv-62435, 2012 WL 6725872,

at *4 (S.D. Fla. Dec. 27, 2012) (“Resolution of each putative class member’s TCPA claim would

14

Case 2:18-cV-03213-.]HS Document 18-1 Filed 10/23/18 Page 15 of 18

necessarily involve an individual assessment of whether each class member consented to receive
telephone calls on their cellular telephone”); Hicks v. Clz`ent Servs., Inc., No. 07-ClV-61822,
2008 WL 5479111, at *8 (S.D. Fla. Dec. 11, 2008) (holding certification on a TCPA claim was
improper because the issue of consent would have to be determined on an individual basis at
trial); Pepka v. Kohl ’s Dep ’t Stores, Inc., No. 16-cv-4293, 2016 U.S. Dist. LEXIS 186402, at *9-
10 (C.D. Cal. Dec. 21, 2016) (striking class allegations at the pleading stage because “no matter
what that discovery might show, the fact remains plaintiffs’ allegations require an individualized
inquiry into questions” of consent).

“lf class members are impossible to identify without extensive and individualized
fact-finding or ‘mini-trials,’ then a class action is inappropriate.” Marcus v. BMW of N. Am.,
LLC, 687 F.3d 583, 593 (3d Cir. 2011).

“Prior express consent is a complete defense” to a claim under the TCPA.
Reara’on v. Uber Techs., Inc., 115 F. Supp. 3d 1090, 1107 (N.D. Cal. 2015). Texpo has the right
to examine each of the putative class members’ claims to determine whether consent was given.
See, e.g., Gager v. Dell Fz'n. Servs., LLC, 727 F.3d 265, 272-73 (3d Cir. 2013) (holding that
there is no temporal limitation on consent under TCPA-it can be freely given and freely
withdrawn at any time).

Perrong cannot avoid this obvious failure of his class claims by baldly claiming
that he “never consented to receive the call,” Compl. jj 3, because his consent is immaterial to the
issue of whether the other purported class members for who Perrong seeks to bring a class action

actually consented to receiving the alleged phone calls.

15

Case 2:18-cV-03213-.]HS Document 18-1 Filed 10/23/18 Page 16 of 18

Thus, Perrong’s purported class requires that issues of consent be delved into for
every single member of the class. Because this is an inherently individualized inquiry, class
treatment is inappropriate and the class allegations in the Complaint should be dismissed

D. The class claims should be dismissed because Perrong has not pleaded any facts
supporting his class allegations

Perrong has also failed to allege a single fact supporting his class allegations
lnstead, the entire basis for his class claims is that he allegedly received a single prerecorded ca11
from Texpo and his completely unsubstantiated assertion that other individuals received similar
calls despite not providing their consent. This plainly does not satisfy the requirements of Rule
8, particularly in the context of a putative nationwide class action “[A] complaint must contain
sufficient factual matter . . . to ‘state a claim [for] relief that is plausible on its face.”’ Ashcroft v.
Iql)al, 556 U.S. 662, 678 (quoting Twoml)ly, 550 U.S. at 570). Rule 8 “does not unlock the doors
of discovery for a plaintiff armed with nothing more than conclusions.” Ial. at 678-79.

Further, the Third Circuit has elaborated on Rule 8, stating it requires “a
‘showing’ rather than a blanket assertion of an entitlement to relief.” th`llz'ps v. Counly of
Allegheny, 515 F.3d 224, 233 (3d Cir. 2008). This showing must include actual facts, otherwise
the grounds on which the claims rest are unknown Ia’. (citing Twoml)ly, 550 U.S. at 555 n.3)
(“We caution that without some factual allegation in the complaint, a claimant cannot satisfy the
requirement that he or she provide not only ‘fair notice’ but also the ‘ grounds’ on which the
claim rests.”).

This is in accord with other Circuits, which have similarly refused to consider
assertions based solely “upon information and belief.” See Mann v. Palmer, 713 F.3d 1306,
1315 (11th Cir. 2013) (holding that plaintiff had “not alleged enough facts” to move his claim

“f`rom conceivable to plausible” because “we do not have to take as true Mann’s allegations

16

Case 2:18-cV-03213-.]HS Document 18-1 Filed 10/23/18 Page 17 of 18

‘upon information and belief ”) (citing Twombly, 550 U.S. 544, 551, 557 (2007)); sz'th v. Cin
of Sumiton, 578 F. App’x 933, 935 n.4 (11th Cir. 2014) (ref`using to consider allegation that other
individuals were subjected to the same treatment as the plaintiff because “[w]e do not discuss
that allegation because, for purposes of a Rule 12(b)(6) motion to dismiss, we do not have to take
as true allegations based merely ‘upon information and belief ”).

At least one district court has dismissed the class claims in a TCPA case for this
very reason See, e.g., Daisy, Inc. v. Pollo Operatz'ons, Inc., No. 14-564-FtM-38CM, 2015 U.S.
Dist. LEXIS 39265, at *13 (M.D. Fl. Mar. 27, 2015) (dismissing class claims where plaintiff
merely recited “the elements of a class action and stat[ed] it believes forty (40) other businesses
received the same facsimiles it received.”). The Daisy court found such pleading insufficient
because “Plaintiff does not provide the Court with any factual basis other than a speculation
based upon the Plaintiff’s information and belief that some forty other businesses also received
the alleged facsimiles in violation of the TCPA.” Ial. at *14. Thus, the court held that “[t]he
Plaintiff has not pled a sufficient factual basis to support a plausible Rule 23 class action claim at
this point in the proceedings.” ]a'.

Like the plaintiff in Daz`sy, all of Perrong’s class allegations rely solely on
speculation Specifically, he alleges that “[b]ecause telemarketing campaigns generally place
calls to hundreds of thousands or even millions of potential customers en masse, the Plaintiff
brings this action on behalf of a proposed nationwide class of other persons who received illegal
telemarketing calls from or on behalf of the Defendant.” Compl. jj 3.8 And while he baldly

states that others received calls from Texpo, he provides no details of those calls and instead

 

8 Perrong does not allege with any degree of specificity that he has any information
pertaining to others receiving calls from Texpo; instead, his allegations amount to nothing more
than mere speculation

17

Case 2:18-cV-03213-.]HS Document 18-1 Filed 10/23/18 Page 18 of 18

states in conclusory fashion that the individuals who received these unverified, unidentified
phone calls “were harmed by these calls” and that these purported calls bring the alleged
individuals within Perrong’s class definition

ln the face of no factual support indicating that anyone other than Perrong belongs
to the class, he has not and cannot plausibly allege class claims. Those claims should therefore
be dismissed and the motion for judgment on the pleadings should be granted.

V. CONCLUSION
For the foregoing reasons, Texpo respectfully requests this Court grant its motion

for judgment on the pleadings

Respectfully submitted,

DATED: October 23, 2018
/s/ Danz`el JT McKenna
Daniel JT McKenna, Esq. (Pa. I.D. 93930)
mckennad@ballardspahr.com
Jenny N. Perkins, Esq. (Pa. I.D. 306498)
perkinsj@ballardspahr.com
BALLARD SPAHR LLP
1735 Market Street, 51st Floor
Philadelphia, PA 19103-75 99
T: 215.665.8500
F: 215.864.8999

Attorneysfor Defendant

18

